[Cite as Meccon, Inc. v. Univ. of Akron, 2012-Ohio-6318.]




                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



MECCON, INC., et al.

       Plaintiffs

       v.

THE UNIVERSITY OF AKRON

       Defendant

Case No. 2008-08817

Judge Alan C. Travis
Magistrate Lewis F. Pettigrew

JUDGMENT ENTRY

        {¶ 1} On July 9, 2012, the magistrate issued a decision recommending judgment
for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶ 3} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either
during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
Case No. 2008-08817                           -2-                                  ENTRY

         {¶ 4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.       Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiffs.        The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                            _____________________________________
                                            ALAN C. TRAVIS
                                            Judge

cc:


Andrew R. Fredelake                            Gabe J. Roehrenbeck
Peter D. Welin                                 41 South High Street, Suite 1700
240 North Fifth Street, Suite 300              Columbus, Ohio 43215-6101
Columbus, Ohio 43215

Mark R. Wilson                                 Michael W. Currie
William C. Becker                              6235 Westerville Road, Suite 200
Assistant Attorneys General                    Westerville, Ohio 43081
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

006
Filed July 9, 2012
To S.C. Reporter January 16, 2013